DETAILED ACTION
In response to Amendments filed on November 15, 2021, claims 1-5 are amended. Currently, claims 1-6 are still pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on November 15, 2021.  These drawings are accepted.

Response to Arguments
With regards to the previous drawing objection, the replacement drawing is sufficient to clarifying the previous informalities.

With regards to the previous objection and 35 U.S.C. 112(b) rejections, the amendments to the claims are sufficient to clarifying the previous informalities and some of the confusion. In response to the Examiner’s Amendments below, the remaining confusion is clarified.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
Authorization for this examiner’s amendment was given in an interview with Joseph Su on December 1, 2021.

The application has been amended as follows: 
Claims 1-5 are amended as follows:
1. (Currently Amended) A method to control an insulin pump responsive to a controller which receives data from a glucose sensor, the method comprising performing the following steps automatically via the controller: 
receiving a plurality of glucose level measurements from the glucose sensor; 
calculating an estimated plasma insulin concentration in a blood stream in a body at a predetermined time interval based on an amount of an insulin delivered by the insulin pump, and a lag time from a time of the insulin being delivered to a time of the insulin entering the blood stream; 
constructing an autoregressive model configured to describe a relationship between the estimated plasma insulin concentration at a time t and a difference between two successive glucose level measurements at the times t and t-k, wherein k is equal to the predetermined time interval; 

calculating an amount of insulin to be delivered at a current time using the autoregressive model and a proportional-integral-derivative (PID) controller respectively, wherein the PID controller calculates the amount of insulin to be delivered based on a difference between the glucose level measurement of the current time and a desirable glucose level and a plurality of predetermined gains; 
tuning the plurality of parameters of the autoregressive model and the plurality of predetermined gains of the PID controller respectively until calculation results of the amount of insulin to be delivered calculated by using the autoregressive model and the amount of insulin to be delivered calculated by using the PID controller are the same, wherein if the calculation results are not the same, the calculation results of the autoregressive model and the PID controller are replaced by average of the calculation results, respectively, to recompute the plurality of parameters of the autoregressive model and the plurality of predetermined gains of the PID controller; and 
determining the amount of insulin to be delivered at the current time according to final calculation results from the step of tuning to create a desired future glucose level.
the plurality of times comprises a time A and a time B; the autoregressive model comprises relating a blood glucose level of [[a]] the time B to a plasma insulin of [[a]] the time A, wherein the insulin delivered at the time A enters the blood stream from the time B.  
3. (Currently amended) The method according to Claim 1, wherein tuning the plurality of parameters of the autoregressive model and the plurality of predetermined gains of the PID controller comprises: 
comparing the amount of insulin to be delivered calculated by using the autoregressive model to the amount of insulin to be delivered calculated by using the PID controller; and 
repeating the of tuning and comparing until the difference is eliminated.  
5. (Currently amended) An artificial pancreas using a closed loop control, comprising: 
a) a glucose sensor configured to continually measure respective glucose levels at discrete time intervals and provide respective glucose measurement data; 
b) an insulin pump configured to deliver insulin in response to a delivery control signal; and 
c) a controller configured to, for each of a plurality of the discrete time intervals: 

ii) calculating an estimated plasma insulin concentration in a blood stream in a body at a predetermined time interval based on an amount of an insulin delivered by the insulin pump, and a lag time from a time of the insulin being delivered to a time of the insulin entering the blood stream; 
iii) constructing an autoregressive model configured to describe a relationship between the estimated plasma insulin concentration at a time t and a difference between two glucose level successive measurements at the times t and t-k, wherein k is equal to the predetermined time interval; 
iv) computing a plurality of parameters of the autoregressive model by using a plurality [[of]] respective sets of the estimated plasma insulin concentration and the plurality of glucose level measurements at a plurality of times; 
v) calculating an amount of insulin to be delivered at a current time using the autoregressive model and a proportional-integral-derivative (PID) controller respectively, wherein the PID controller calculates the amount of insulin to be delivered based on a difference between the glucose level measurement of the current time and a desirable glucose level and a plurality of predetermined gains; 
predetermined gains of the PID controller respectively until calculation results of the amount of insulin to be delivered calculated by using the autoregressive model and the amount of insulin to be delivered calculated by using the PID controller are the same, wherein if the calculation results are not the same, the calculation results of the autoregressive model and the PID controller are replaced by average of the calculation results, respectively, to recompute the plurality of parameters of the autoregressive model and the plurality of predetermined gains of the PID controller; and 
vii) determining the amount of insulin to be delivered according to a final calculation result from [[vi)]] the tuning step.  

REASONS FOR ALLOWANCE
Claims 1-6, as presented in the Examiner’s Amendments above, are allowable over the prior art.
The following is an examiner’s statement of reasons for allowance: a method to control an insulin pump responsive to a controller which receives data from a glucose sensor, the method being performed automatically by the controller or an artificial pancreas using a closed loop control comprising a glucose sensor, an insulin pump, and a controller; wherein the controller is configured to perform the steps of receiving, calculating an estimated plasma 
The closest prior art of record is Finan (US Pub. No. 2014/0005633 A1), Cinar (US Pub. No. 2011/0106011 A1), and Vol (US Pub. No. 2007/0255122 A1).
Regarding claims 1 and 5, the closest prior art of record does not explicitly disclose the specifics of the steps performed by the controller to determine an amount of insulin to be delivered according to final calculation results from the tuning step as required by the amended claims. Specifically, while Cinar discloses autoregressive models and PID controllers for calculating an amount of insulin to be delivered by an insulin pump, Cinar also does not explicitly disclose the specifics of tuning of the autoregressive model and the PID controller as required by the tuning step. See also applicant’s remarks on pgs. 11-16 regarding Finan.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA ZHANG whose telephone number is (571)270-5369.  The examiner can normally be reached on Monday-Thursday 8AM - 4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/JENNA ZHANG/Primary Examiner, Art Unit 3783